Citation Nr: 1222775	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of cold injury, to include peripheral neuropathy, of the bilateral upper and lower extremities.

2. Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The  issue of service connection for an ulcer of the left third toe was raised by the record in March 2012 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from October 1950 to May 1952.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in March 2010, and a substantive appeal was timely received in May 2010.  

In February 2012, the Veteran withdrew his request for a Board hearing.  The Board notes that a rating decision in March 2010 granted service connection for tinnitus and assigned a 10 percent rating.  In May 2010 the Veteran filed a notice of disagreement with the assigned rating; however, in March 2012 he withdrew his claim for an initial rating higher than 10 percent for tinnitus and this claim is no longer in appellate status.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The underlying issue of entitlement to service connection for residuals of cold injury, to include peripheral neuropathy, of the bilateral upper and lower extremities, and the issue of entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a decision in October 2005, the Board denied service connection for cold injury residuals of the upper and lower extremities bilaterally, based on the determination that the Veteran's currently diagnosed residuals of cold injury were first manifested many years after service and are unrelated to service.  

2. The additional evidence presented since the decision by the Board in October 2005 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The decision in October 2005 by the Board to deny service connection for cold injury residuals of the upper and lower extremities bilaterally became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2011).

2. The additional evidence presented since the Board decision in October 2005 is new and material, and the claim of service connection for cold injury residuals of the bilateral upper and lower extremities, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the reopening of the previously denied claim of service connection for cold injury residuals of the upper and lower extremities bilaterally, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

Application to Reopen the Claim of Service Connection 

In a decision in October 2005, the Board denied entitlement to service connection for cold injury residuals of the upper and lower extremities bilaterally, based on the determination that there was no contemporaneous evidence of any cold injury residuals during service, or for many years thereafter.  The Board found that the favorable medical opinions of record were inadequate as they did not consider any of the Veteran's post-service cold exposure.  The Board noted that there was conflicting evidence as to the duration of the post-service exposure to cold as the Veteran's testimony in August 2004 suggested that after service he only worked for one week in a meat cooler packing plant while his wife's statement dated in August 2004 indicated that he worked there for a longer duration.  The Board also found it noteworthy that several years after active duty, on a March 1957 qualification examination in connection with Marine Reserve service, the Veteran did not mention any problems or symptoms involving his hands or feet, and clinical evaluation of his extremities was entirely normal.  This decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

At the time of the last final denial by the Board in October 2005, the evidence consisted of lay statements, service treatment records, personnel records, medical literature, and private and VA medical opinions.  These records are summarized below.  

The Veteran's personnel records indicate that he was stationed in Korea from May 1951 to April 1952 during which time his primary duty was as an ammunition assistant.  Service treatment records do not reflect any symptoms or complaints involving his hands or feet.  In statements in August 2000, the Veteran contended that he was exposed to extreme cold while stationed in Korea in late 1951 and early 1952 causing injury to his hands and feet.  In a statement in June 2003 he stated that he was involved in night roving patrols, that he was housed in tents that were very cold and unheated at times, and that temperatures ranged from about 30 degrees below zero to about freezing.  He has also submitted several pictures from service that show him without gloves or heavy clothing in snow-covered surroundings.  In April 2004, the Veteran testified that he did in fact experience cold injury residuals during and continuously since service.  However, he also indicated that after service, he worked in a cooler in a meat packing plant but had to be transferred to a sales position.  

The Veteran submitted letters dated in August 2003 and August 2004 from his wife, fellow soldiers, and coworker.  The fellow soldiers attested to the cold weather that the Veteran's unit was exposed to in Korea.  In a statement in August 2004, the Veteran's coworker stated that he worked with the Veteran since 1947 in a meat packing plant in 40 degree temperature conditions.  He indicated that prior to service the Veteran did not have problems with the temperature but after service asked to be transferred to a warmer department.  The Veteran wife wrote in August 2004 that he had been working in the shipping department of a meat packing company when they were married in June 1953.  She also wrote that he started complaining of pain in his hands and feet because of the cold and that he was treated by a non-VA doctor with some type of medicine.  Afterwards he was treated by their family practitioner who advised him to stay away from cold temperatures because of symptoms in his hands and feet.  According to the wife's letter, the Veteran then was moved to the sales office at the meat packing company.  

The Veteran also submitted medical literature which addressed the long term and delayed sequelae of cold injuries to include vascular disorders, neurological problems, arthritis, and skin cancer.  

A non-VA doctor with a family care center, Dr. S.L.K., wrote in August 2000 that the Veteran experienced cold injury to his hands and feet during service and that "[t]his history of cold injury may be responsible for his current numbness and loss of feeling in his hands and feet."  Dr. S.L.K wrote in March 2003 that the Veteran had related a history of extreme cold exposure during service and the development of frostbite of the hands and feet during service that resulted in numbness and cold insensitivity in his hands and feet.  The doctor stated that examination revealed evidence of peripheral neuropathy in the Veteran's hands and feet, which "may be consistent with his prior history of extreme cold exposure and cold induced injury."  

On VA examination in October 2001, the examiner recounted the Veteran's history of exposure of his hands, feet, lower legs, and ears to severe cold (ranging from 40 degrees below zero to 0 degrees) during the Korean War.  The examiner diagnosed cold injury, peripheral neuropathy, and cold skin of the feet and hands, as well as ankle and wrist joint stiffness.  The examiner opined that the Veteran had symptoms of numbness of the feet and hands that were most likely related to the cold exposure he incurred in Korea during service.

The additional evidence presented since the last final denial by the Board in October 2005 includes a letter dated in March 2012 from Dr. S.L.K, whereby he indicated that he has been treating the Veteran for over twelve years and continues to be of the opinion that the peripheral neuropathy of his hands and feet may be consistent with his prior history of cold induced injury and extreme cold exposure during service.  While Dr. S.L.K. in August 2000 and March 2003 submitted statements suggesting a relationship between service and the neurological problems associated with the Veteran's bilateral upper and lower extremities, his March 2012 letter is not cumulative evidence as Dr. S.L.K. wrote it based on his twelve year history of treating the Veteran whereby he continued to be of the opinion that there may be a relationship between service and the Veteran's current peripheral neuropathy of the bilateral upper and lower extremities.  This evidence relates to an unestablished fact necessary to substantiate the claim, i.e. that the Veteran has residuals of cold injury to include peripheral neuropathy of the bilateral upper and lower extremities that may be due to service; therefore, the evidence is new and material evidence under 38 C.F.R. § 3.156, that raises a reasonable possibility of substantiating the claim.  Therefore the claim of entitlement to service connection for residuals of cold injury, to include peripheral neuropathy, of the bilateral upper and lower extremities, is reopened. 


ORDER

As new and material evidence has been presented, the claim of service connection for residuals of cold injury, to include peripheral neuropathy, of the bilateral upper and lower extremities is reopened.  To this extent only the appeal is granted.



REMAND

As for the claim of entitlement to service connection for residuals of cold injury, to include peripheral neuropathy, of the bilateral upper and lower extremities, the Veteran contends that he was exposed to extreme cold while stationed in Korea in late 1951 and early 1952 causing injury to his hands and feet.  The evidence also shows he worked in a meat packing cooler after service.  While the claims folder includes medical opinions discussing the relationship between service and the Veteran's disabilities of the bilateral upper and lower extremities they do not address the Veteran's exposure to cold temperatures while working in a meat packing cooler after service.  Under these circumstances a VA opinion is necessary to determine the nature and etiology of the Veteran's residuals of cold injury, to include peripheral neuropathy, of the bilateral upper and lower extremities.  

The Veteran in his claim to reopen received in August 2008, indicated that he was treated at the VA hospital in Albany, NY for peripheral neuropathy and cold injury, however, he did not provide dates for the treatment.  The Veteran should be asked to provide the dates of treatment and the records should be associated with the claims folder.  

As for the claim of entitlement to an initial compensable rating for bilateral hearing loss, a rating decision in March 2010 granted service connection for bilateral hearing loss and assigned a noncompensable rating.  On the VA Form 9 substantive appeal received in May 2010, the Veteran indicated disagreement with the determination regarding his bilateral hearing loss and the Board construes this as a notice of disagreement with the March 2010 rating decision which assigned the initial noncompensable rating.  As a statement of the case has not been issued for this claim, the Board is required to remand it.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ask the Veteran for the dates when he was treated for peripheral neuropathy and cold injury at the VA hospital in Albany, NY.  Afterwards associate the records with the claims file.  If the records are unavailable notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

2. Afterwards schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of residuals of cold injury, to include peripheral neuropathy, of the bilateral upper and lower extremities.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After examining the Veteran and reviewing the record, the examiner is asked to address the following questions: 

Is it at least as likely as not (50 percent probability or more) that residuals of cold injury, to include peripheral neuropathy, of the bilateral upper and lower extremities had their onset during service, or were they caused by (or related to) any incident noted in service.  For purposes of obtaining the opinion sought the examiner should specifically address the following: 

* The Veteran's exposure to cold temperatures while stationed in Korea in late 1951 and early 1952, where his primary duty was as an ammunition assistant;

* opinions by the Veteran's private doctor, Dr. S.L.K. in August 2000, March 2003, and March 2012 suggesting a relationship between service and the neurological problems associated with the bilateral upper and lower extremities, to include peripheral neuropathy;

* a VA opinion in October 2001 that the Veteran's symptoms of numbness of the feet and hands were most likely related to the cold exposure the Veteran incurred during service in Korea; and 

* the Veteran's employment shortly after service in a cooler in a meat packing plant where he was exposed to cold temperatures and had to transfer and work in the sales office.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 
   
3. If entitlement to service connection for residuals of cold injury, to include peripheral neuropathy, of the bilateral upper and lower extremities remains denied, issue a supplemental statement of the case before the claims file is returned to the Board. 
   
4. Furnish the Veteran a statement of the case as to the issue of an initial compensable rating for bilateral hearing loss.  In order to perfect an appeal of the claim of an initial compensable rating for bilateral hearing loss, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


